Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 6-15, and 17-22 allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brian Miller on 9/16/21.
The application has been amended as follows: 
1.	(Currently Amended) A computer-implemented method comprising:
 by an agricultural intelligence computer system, determining a dataset of candidate hybrid seeds for planting on one or more target fields, the dataset of candidate hybrid seeds comprising one or more hybrid seeds, probability of success values associated with each of the one or more hybrid seeds that describe a probability of a successful yield, and historical agricultural data associated with each of the one or more hybrid seeds;
 by the agricultural intelligence computer system, determining one or more properties for the one or more target fields;
 by the agricultural intelligence computer system, selecting a subset of the one or more hybrid seeds that have probability of success values greater than a target probability filtering threshold;
 by the agricultural intelligence computer system, generating representative yield values for hybrid seeds in the subset of the one or more hybrid seeds for a particular growth cycle year, which represents a particular number of consecutive years a particular hybrid seed has been planted on a particular field, by calculating, for each respective hybrid seed in the subset of the one or more hybrid seeds, an average historical yield value from historical yield values representing the same particular growth cycle year observed from a set of agricultural fields;
 by the agricultural intelligence computer system, generating a dataset of risk values for the subset of the one or more hybrid seeds, the dataset of risk values describe an amount of risk in terms of a variance or standard deviation in yield variability associated with the representative 
 by the agricultural intelligence computer system, generating a dataset of target hybrid seeds, from the subset of the one or more hybrid seeds, for planting on the one or more target fields based on the dataset of risk values, the representative yield values for the subset of the one or more hybrid seeds, and the one or more properties for the one or more target fields; 
by the agricultural intelligence computer system, generating allocation instructions for each target hybrid seed in the dataset of target hybrid seeds that describes planting quantity for each target hybrid seed in the dataset of target hybrid seeds and planting location within a target field of the one or more target fields for each target hybrid seed in the dataset of target hybrid seeds; 
by the agricultural intelligence computer system, determining a specific target threshold for a range of risk values from a dataset of risk values across the one or more target fields by calculating an optimal frontier curve; and
in response to the agricultural intelligence computer system determining that a target hybrid seed  falls on the optimal frontier curve and geo-location data received from a remote sensor  corresponds to the planting location within the target field of the one or more target fields for the target hybrid seed, by the agricultural intelligence computer system communicating with a controller for an agricultural machine,  controlling the agricultural machine to plant the target hybrid seed at the planting location in accordance with the allocation instructions. 

2.	(Original) The method of Claim 1, wherein the probability of success values associated with each of the one or more hybrid seeds is a probability that a yield value of a specific hybrid seed will be above an average yield value of other hybrid seeds with similar relative maturity to the specific hybrid seed, the yield value of the specific hybrid seed and the average yield value of the other hybrid seeds are based on historical agricultural data.

3.	(Original) The method of Claim 1, wherein historical agricultural data comprises annual yield output as bushels per acre and hybrid seed relative maturity.



5. 	(Canceled) 

6. 	(Previously Presented) The method of Claim 1, wherein the allocation instructions are based on a sum of the representative yield values of the dataset of target hybrid seeds and a calculated sum of risk values of the dataset of target hybrid seeds that is below a configured total risk threshold.

7.	(Previously Presented) The method of Claim 1, displaying the dataset of target hybrid seeds further comprises displaying the allocation instructions for each target hybrid seed in the dataset of target hybrid seeds.

8. 	(Original) The method of Claim 1, generating the dataset of risk values for the subset of the one or more hybrid seeds comprises calculating a year-over-year variance risk of yield values for each hybrid seed of the subset of the one or more hybrid seeds as a variance of yield values over two or more years for a specific hybrid seed based on the historical agricultural data for the specific hybrid seed.

9.	(Original) The method of Claim 1, generating the dataset of risk values for the subset of the one or more hybrid seeds comprises calculating a field-by-field variance risk of yield values for each hybrid seed of the subset of the one or more hybrid seeds as a variance of yield values from two or more fields for a specific hybrid seed for a specific year based on the historical agricultural data for the specific hybrid seed. 

10. 	(Original) The method of Claim 1, generating a dataset of target hybrid seeds for planting on the one or more target fields comprises using an optimal frontier curve to generate the specific target threshold for the representative yield values for the range of risk values and 

11. 	(Currently Amended) The method of Claim 1, further comprising:



if a seed portfolio for a particular grower of the one or more growers is not within the dataset of optimal grower output of seed portfolios, then generating a sub-optimal yield alert message that describes the seed portfolio for the particular grower as not meeting the optimal yield output for the one or more growers; and
communicating to an external computing device communicatively coupled to the agricultural intelligence computer system, the sub-optimal yield alert message for the particular grower. 

12.	(Currently Amended) [[A]] An agricultural intelligence computer system comprising:
one or more processors;
one or more non-transitory computer-readable storage media storing instructions which, when executed using the one or more processors, cause the one or more processors to perform:
 by [[an]] the agricultural intelligence computer system, determining a dataset of candidate hybrid seeds for planting on one or more target fields, the dataset of candidate hybrid seeds comprising one or more hybrid seeds, probability of success values associated with each of 
 by the agricultural intelligence computer system, determining one or more properties for the one or more target fields;
 by the agricultural intelligence computer system, selecting a subset of the one or more hybrid seeds that have probability of success values greater than a target probability filtering threshold;
 by the agricultural intelligence computer system, generating representative yield values for hybrid seeds in the subset of the one or more hybrid seeds for a particular growth cycle year, which represents a particular number of consecutive years a particular hybrid seed has been planted on a particular field, by calculating, for each respective hybrid seed in the subset of the one or more hybrid seeds, an average historical yield value from historical yield values representing the same particular growth cycle year observed from a set of agricultural fields;
 by the agricultural intelligence computer system, generating a dataset of risk values for the subset of the one or more hybrid seeds, the dataset of risk values describe an amount of risk in terms of a variance or standard deviation in yield variability associated with the representative yield values for each hybrid seed in the subset of the one or more hybrid seeds based on the historical agricultural data associated with each hybrid seed in the subset of the one or more hybrid seeds;
 by the agricultural intelligence computer system, generating a dataset of target hybrid seeds, from the subset of the one or more hybrid seeds, for planting on the one or more target fields based on the dataset of risk values, the representative yield values for the subset of the one or more hybrid seeds, and the one or more properties for the one or more target fields; 
by the agricultural intelligence computer system, generating allocation instructions for each target hybrid seed in the dataset of target hybrid seeds that describes planting quantity for each target hybrid seed in the dataset of target hybrid seeds and planting location within a target field of the one or more target fields for each target hybrid seed in the dataset of target hybrid seeds; 
by the agricultural intelligence computer system, determining a specific target threshold for a range of risk values from a dataset of risk values across the one or more target fields by calculating an optimal frontier curve; and


13.	(Currently Amended) The agricultural intelligence computer system of Claim 12, wherein the probability of success values associated with each of the one or more hybrid seeds is a probability that a yield value of a specific hybrid seed will be above an average yield value of other hybrid seeds with similar relative maturity to the specific hybrid seed, the yield value of the specific hybrid seed and the average yield value of the other hybrid seeds are based on historical agricultural data.

14.	(Currently Amended) The agricultural intelligence computer system of Claim 12, wherein historical agricultural data comprises annual yield output as bushels per acre and hybrid seed relative maturity.

15.	(Currently Amended) The agricultural intelligence computer system of Claim 12, wherein the one or more properties for the one or more target fields comprise geo-location and size of each target field in the one or more target fields.

16. 	(Canceled) 

17. 	(Currently Amended) The agricultural intelligence computer system of 12, wherein the allocation instructions are based on a sum of the representative yield values of the dataset of target hybrid seeds and a calculated sum of risk values of the dataset of target hybrid seeds that is below a configured total risk threshold.

agricultural intelligence computer system of 12, wherein displaying the dataset of target hybrid seeds further comprises displaying the allocation instructions for each target hybrid seed in the dataset of target hybrid seeds.

19. 	(Currently Amended) The agricultural intelligence computer system of 12, wherein generating the dataset of risk values for the subset of the one or more hybrid seeds comprises calculating a year-over-year variance risk of yield values for each hybrid seed of the subset of the one or more hybrid seeds as a variance of yield values over two or more years for a specific hybrid seed based on the historical agricultural data for the specific hybrid seed.

20.	(Currently Amended) The agricultural intelligence computer system of 12, wherein generating the dataset of risk values for the subset of the one or more hybrid seeds comprises calculating a field-by-field variance risk of yield values for each hybrid seed of the subset of the one or more hybrid seeds as a variance of yield values from two or more fields for a specific hybrid seed for a specific year based on the historical agricultural data for the specific hybrid seed. 

21. 	(Currently Amended) The agricultural intelligence computer system of 12, wherein generating a dataset of target hybrid seeds for planting on the one or more target fields comprises using an optimal frontier curve to generate the specific target threshold for the representative yield values for the range of risk values and selecting the set of target hybrid seeds that have representative yield values that meet the specific target threshold for the range of risk values from the dataset of risk values.

22. 	(Currently Amended) The agricultural intelligence computer system of 12, the one or more non-transitory computer-readable storage media further storing instructions which, when executed using the one or more processors, cause the one or more processors to perform:



if a seed portfolio for a particular grower of the one or more growers is not within the dataset of optimal grower output of seed portfolios, then generating a sub-optimal yield alert message that describes the seed portfolio for the particular grower as not meeting the optimal yield output for the one or more growers; and
communicating to an external computing device communicatively coupled to the agricultural intelligence computer system, the sub-optimal yield alert message for the particular grower.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 1-4, 6-15, and 17-22 are allowed for reasons argued by Applicant in the remarks filed 8/16/21. 
The prior art of record that was found and cited comprised the following reference(s):
U.S Pat. Pub. No. 2016/0073573		‘Ethington’
U.S Pat. Pub. No. 2018/0181893		‘Basso’
U.S Pat. Pub. No. 2017/0105335		‘Xu’
U.S Pat. Pub. No. 2014/0278731		‘Griffin’
U.S Pat. Pub. No. 2017/0228475		‘Aldor-Noiman’
Ethington is primarily directed to managing agricultural activities implemented using an agricultural intelligence computer system. However, Ethington is silent to generating a dataset of risk values for the subset of the one or more hybrid seeds, the dataset of risk values describe an amount of risk in terms of a variance or standard deviation in yield variability. Basso is primarily directed to utilizing in-season information relating to weather conditions actually experienced by the field to prepare mid-season, updated crop management plans. However, Basso is silent to generating a dataset of risk values for the subset of the one or more hybrid seeds, the dataset of risk values describe an amount of risk in terms of a variance or standard deviation in yield variability. Xu is primarily directed to determining and presenting an improved seeding rate recommendation for sowing plant seeds in a field. However, Xu is silent to generating a dataset of risk values for the subset of the one or more hybrid seeds, the dataset of risk values describe an amount of risk in terms of a variance or standard deviation in yield variability. Griffin is primarily directed to applying risk analysis to identify optimal crop varieties for use in a particular field with particular environmental characteristics and soil techniques. However, Griffin is silent to selecting a subset of the one or more hybrid seeds that have probability of success values greater than a target probability filtering threshold. Aldor-Noiman is primarily directed to an agricultural intelligence computer system communicating with a controller for an agricultural machine, controlling the agricultural machine to plant the one or more target hybrid seeds in the one or more target fields. However, Aldor-Noiman is silent to selecting a subset of the one or more hybrid seeds that have probability of success values greater than a target probability filtering threshold. 

Foreign reference ‘WO 2018049290 A1’ ‘Systems for Determining Agronomic Outputs for a Farmable Region, and Related Methods and Apparatus’ is primarily directed to determining predicted values for agronomic outputs based on measured or hypothetical values for agronomic inputs for one or more farmable regions. However, the reference is silent to generating a dataset of risk values for the subset of the one or more hybrid seeds, the dataset of risk values describe an amount of risk in terms of a variance or standard deviation in yield variability. Non-patent literature ‘A Stochastic Production Function Analysis of Maize Hybrids and Yield Variability in Drought-Prone Areas of Kenya’ is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683